Gill. C. J.
The record in this case fails to disclose the evidence or stipulation upon which judgment of the court below was founded, and we have no means of knowing, so far as the record discloses, what the evidence was before the court, other than that there was a motion for judgment on a stipulation, which stipulation does not appear in the record; that a response was filed to said motion; that a trial was had to the court upon such motion and response; that evidence was submitted (what it was we cannot know), and the court pronounced its judgment. In this incomplete and unsatisfactory state of affairs this court will refuse to review the record, or attempt to change or modify the judgment of the court below, and such judgment is, therefore, by this court affirmed.